

117 S801 IS: Connected Maternal Online Monitoring Act
U.S. Senate
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 801IN THE SENATE OF THE UNITED STATESMarch 17 (legislative day, March 16), 2021Mr. Cassidy (for himself, Ms. Hassan, Mr. Carper, Mr. Young, and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo identify and address barriers to coverage of remote physiologic devices under State Medicaid programs to improve maternal and child health outcomes for pregnant and postpartum women.1.Short titleThis Act may be cited as the Connected Maternal Online Monitoring Act or the Connected MOM Act.2.Coverage of remote physiologic monitoring devices and impact on maternal and child health outcomes under Medicaid(a)Report to CongressNot later than 18 months after the date of enactment of this Act, the Secretary of Health and Human Services shall submit to Congress a report containing information on authorities and State practices for covering remote physiological monitoring devices, including limitations and barriers to such coverage and the impact on maternal health outcomes, and to the extent appropriate, recommendations on how to address such limitations or barriers related to coverage of remote physiologic devices under State Medicaid programs, including, but not limited to, pulse oximeters, blood pressure cuffs, scales, and blood glucose monitors, with the goal of improving maternal and child health outcomes for pregnant and postpartum women enrolled in State Medicaid programs.(b)State resourcesNot later than 6 months after the submission of the report required by subsection (a), the Secretary shall update resources for State Medicaid programs, such as State Medicaid telehealth toolkits, to be consistent with the recommendations provided in such report. 